AO 245 8 (Rev. 09/ 19)   Judgment in a Crimi nal Case    (form modified within District on Sept. 30, 2019)
                         Sheet I



                                             UNITED STATES DISTRICT COURT
                                                             Southern District of New York
                                                                                   )
               UNITED ST A TES OF AMERICA                                          )       JUDGMENT IN A CRIMINAL CASE
                                     V.                                            )
                             Jordan Cohen                                          )
                                                                                           Case Number: 17 CR 00289-01 (CM)
                                                                                   )
                                                                                   )       USMNumber: 81311-053
                                                                                   )
                                                                                   )        Edward V. Sapone & Steven Brill
                                                                                   )       Defendant' s Attorney
THE DEFENDANT:
li'.1 pleaded gui lty to count(s)         1&4
                                      - - ' - _ _ c _ : . _ - - ' - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - --
0 pleaded nolo contendere to count(s)
    which was accepted by the court.
D was found     guilty on count(s)
    after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                      Nature of Offense                                                              Offense Ended
18 U.S.C. § 2422(b)                  Att. Coercion&Enticement of Minor to Engage in Sex Activity                    3/31/2017                1

18USC2252A(a)(5),(b)(2               Possession of Child Pornography                                                3/31/2017                4



       The defendant is sentenced as provided in pages 2 through                  _ _7_ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found            not guilty on count(s)

lll Count(s)       and indictments open                       Dis         lll are dismissed on the motion of the United States.
          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mai ling address until all fines , restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution ,
the defenclant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                                                   5/11/2021




                                                                                  Signature of Judge




                                                                                                   Colleen McMahon , District Court Judge
~     USDCSDNY                                                                    Name and Title of Judge

      DOCUMENT
                                                                                                                   5/11/2021
      ELBCTRONICALLYFILBD                                                         Date
      DOC#:             I

      DATE FILED: 5_ I ~ao}-l
AO 2458 (Rev. 09/19) Judgment in Criminal Case
                     Sheet 2 - Imprisonment

                                                                                                  Judgment - Page   - =2-   of   7
 DEFENDANT: Jordan Cohen
 CASE NUMBER: 17 CR 00289-01 (CM)

                                                          IMPRISONMENT
           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total tenn of:
                                                    EIGHTY-FOUR (84) MONTHS.

                           (Defendant is sentenced on Counts 1 and 4 to concurrent terms of 84 months.)



      ~ The court makes the following recommendations to the Bureau of Prisons:
        To facilitate family visitation, the Court recommends that defendant be incarcerated in a federal correctional facility
        close to his home in Yardley, Pennsylvania, that can provide defendant with sex offender treatment.




      ~ The defendant is remanded to the custody of the United States Marshal.

      D The defendant shall surrender to the United States Marshal for this district:
           D    at
                     ----------
                                                 D a.m.      D p.m.       on

           D as notified by the United States Marshal.

      D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           D    before 2 p.m. on

           D as notified by the United States Marshal.
           D as notified by the Probation or Pretrial Services Office.


                                                                RETURN
 I have executed this judgment as follows :




           Defendant delivered on                                                       to

 at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                UNITED STATES MARSHAL


                                                                         By
                                                                                             DEPUTY UN ITED STATES MARSHAL
AO 245B (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 3 - Supervised Release
                                                                                                        Judgment-Page _ __       of
DEFENDANT: Jordan Cohen
CASE NUMBER: 17 CR 00289-0 1 (CM )
                                                        SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

                                                            SEVEN (7) YEARS .




                                                       MANDATORY CONDITIONS
I.    You must not commit another federal , state or local crime . .
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
      imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                D The above drug testing condition is suspended, based on the court's determination that you
                    pose a low risk of future substance abuse. (check if applicable)
4.     D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
            restitution. (check if applicable)
5.     It'! You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.     It'! You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901 , et seq.) as
            directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
            reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.     D You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3A - Supervised Release
                                                                                              Judgment-Page - - - - - of - - - - - - -
DEFENDANT: Jordan Cohen
CASE NUMBER: 17 CR 00289-01 (CM)

                                       ST AND ARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision . These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

I.   You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
     release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
     frame.
2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
     when you must report to the probation officer, and you must report to the probation officer as instructed.
3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
     court or the probation officer.
4. You must answer truthfully the questions asked by your probation officer.
5.   You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
     arrangements (such as the people you live with), you must notify the probation officer at least IO days before the change. If notifying
     the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
     hours of becoming aware of a change or expected change.
6.   You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
     take any items prohibited by the conditions of your supervision that he or she observes in plain view .
7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
     doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
     yo u from doing so. If you plan to change where you work or anything about your work (such as your position or your job
     responsibilities), you must notify the probation officer at least IO days before the change. If notifying the probation officer at least I 0
     days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming
     aware of a change or expected change.
8. You must not communicate or interact with someone you know is engaged in criminal activity . lfyou know someone has been
     convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
     probation officer.
9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
IO . You must not own, possess, or have access to a firearm , ammunition, destructive device, or dangerous weapon (i .e., anything that was
     designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
     first getting the permission of the court.
12. You must follow the instructions of the probation officer related to the conditions of supervision.




U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                    Date
                                                                                                                ------------
AO 245B (Rev . 09/19)   Judgment in a Crim inal Case
                        Sheet 3B - Supervised Release
                                                                                                             5_
                                                                                             Judgment-Page _ _      of       7
DEFENDANT: Jordan Cohen
CA SE NUMB ER: 17 CR 00289-01 (CM)

                                       ADDITIONAL SUPERVISED RELEASE TERMS
   The Court recommends that the defendant be supervised by the district of residence. However, this Court will retain
 jurisdiction over the case and any violation is to be reported to this Court. In addition to the standard conditions, the
 following special conditions of supervised release apply:
 You will participate in an outpatient treatment program approved by the United States Probation Office , which program may
 include testing to determine whether you have reverted to using drugs or alcohol. You must contribute to the cost of
 services rendered based on your ability to pay and the availability of third-party payments. The Court authorizes the
 release of available drug treatment evaluations and reports, including the presentence investigation report , to the
 substance abuse treatment provider.
    You must comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901 , et seq .)
 as directed by the probation officer, the Bureau of Prisons , or any state sex offender registration agency in which you
 reside , work, are a student, or were convicted of a qualifying offense .
    The defendant shall undergo a sex-offense-specific evaluation and participate in an outpatient sex offender treatment
 and/or outpatient mental health treatment program approved by the U.S. Probation Office . The defendant shall abide by all
 rules , requirements , and conditions of the sex offender treatment program(s), including submission to polygraph testing
 and refraining from accessing websites , chatrooms, instant messaging , or social networking sites to the extent that the sex
 offender treatment and/or mental health treatment program determines that such access would be detrimental to the
 defendant's ongoing treatment. The defendant will not view, access, possess, and/or download any pornography involving
  adults unless approved by the sex-offender specific treatment provider. The defendant must waive his or her right of
  confidentiality in any records for mental health assessment and treatment imposed as a consequence of this judgment to
  allow the U.S. Probation Office to review the course of treatment and progress with the treatment provider. The defendant
  must contribute to the cost of services rendered based on his/her ability to pay and the availability of third-party payments.
 The Court authorizes the release of available psychological and psychiatric evaluations and reports , including the
  presentence investigation report, to the sex offender treatment provider and/or mental health treatment provider.
    The defendant is restricted from viewing , accessing, possessing , and/or downloading any sexually explicit material
  involving minors , including those created via the method of morphing or other image creation format. The defendant will not
  view or possess any "visual depiction" (as defined in 18 USC 2256), including any photograph , film , video, picture, or
  computer-generated image or picture, whether made or produced by electronic, mechanical , or other means, of "sexually
  explicit conduct" by a minor under the age of 18.
    The defendant must not have deliberate contact with any child under 18 years of age, unless approved by the U.S.
  Probation Office. The defendant must not loiter within 100 feet of places regularly frequented by children under the age of
  18, such as schoolyards, playgrounds , and arcades. The defendant must not view and/or access any web profile of users
  under the age of 18. This includes , but is not limited to, social networking websites, community portals, chat rooms or other
  online environment(audio/visual/messaging), etc. which allows for real time interaction with other users, without prior
  approval from your probation officer.
    The defendant will inform the U.S. Probation Office prior to accessing any websites within the following categories (Adult;
  Alternative Lifestyles; Chat and Social Networks; Dating and Personals; Download Media ; Downloads ; Free Hosting; Kids
  and Teens; Web Mail ; and XXX) for the first time and will not access any such websites until such access is approved by
  the U.S. Probation Office . The U.S. Probation Office must approve within three business days any such access unless the
  volume of that request makes that impractical, in which case probation may seek the court's approval for more time.
   The defendant will not access any websites, chatrooms, instant messaging, or social networking sites where the
  defendant's criminal history-including this conviction-would render such access in violation of the terms of service of that
  website , chatroom, instant messaging , or social networking site.
   You must not have contact with the victim(s) in this case. This includes any physical , visual, written, or telephonic contact
  with such persons. Additionally, you must not directly cause or encourage anyone else to have such contact with the
  victims .
   The defendant shall submit his person , and any property, residence , vehicle, papers, computer, other electronic
  communication or data storage devices or media , and effects to a search at any time, with or without a warrant, by any law
  enforcement or probation officer with reasonable suspicion concerning violation of a condition of supervised release or
  unlawful conduct by the person , and by any probation officer in the lawful discharge of the officer's supervision functions.
AO 245B (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 5 - Criminal Monetary Penalties
                                                                                                          Judgment -   Page _       _:6" ---   of   7
 DEFENDANT: Jordan Cohen
 CASE NUMBER: 17 CR 00289-01 (CM)
                                                 CRIMINAL MONETARY PENALTIES
       The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                        Assessment               Restitution               Fine                    AV AA Assessment*                 JVT A Assessment* *
 TOTALS            $    200 .00              $                        $                        $                                $     10,000.00


 [t1 The determination of restitution is deferred until 8/11/2021 . An Amended Judgm ent in a Criminal Case (A O 245C) will be
       entered after such determination.

 D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

       lf the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
       the priority order or percentage payment column below. However, pursuant to 18 U.S .C. § 3664(i), all nonfederal victims must be paid
       before the United States is paid.

 Name of Payee                                                    Total Loss***                Restitution Ordered          Priority or Percentage




 TOTALS                                $
                                           - - - -- - - - - -
                                                                  0.00            $_   _ _ _ _ _ _0'-.0
                                                                                                      -'-0-'--


 D      Restitution amount ordered pursuant to plea agreement $

 Ill    The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
        fifteenth day after the date of the judgment, pursuant to 18 U .S.C. § 36 I 2(t). All of the payment options on Sheet 6 may be subject
        to penalties for delinquency and default, pursuant to 18 U.S.C. § 36 I 2(g).

 D      The court determined that the defendant does not have the ability to pay interest and it is ordered that:

        D the interest requirement is waived for the              D fine     D restitution .
        D the interest requirement for the            D    fine     D restitution is modified as follows:

  * Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018 , Pub. L. No . 115-299.
  * * Justice for Victims of Trafficking A.ct of2015 , Pub. L. No . 114-22.                   .
  *** Findings for the total amount of losses are required under Chapters I 09A, 110, 11 0A, and 113A of Title            I 8 for offen ses committed on
 or after September 13 , 1994, but before April 23 , 1996.
AO 245B (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 6 - Schedule of Payments
                                                                                                             Judgment - Page   7     of
 DEFENDANT: Jordan Cohen
 CASE NUMBER: 17 CR 00289-01 (CM)

                                                             SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     lll   Lump sum payment of$           10 200.00              due immediately, balance due


             •     not later than                                      , or
             •     in accordance with
                                          •    C,
                                                         •    D,
                                                                   •    E, or       D F below; or
 B     •     Payment to begin immediately (may be combined with                 •   c,     D D, or     D F below); or
 C     D     Payment in equal         _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ ____ over a period of
                             (e.g. , months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

 D     D Payment in equal              _ _ _ _ _ (e .g. , weekly, monthly, quarterly) installments of $ ____ over a period of
                             (e .g. , months or years), to commence _ _ __ _ (e.g., 30 or 60 days) after release from imprisonment to a
             term of supervision; or

 E     D     Payment during the term of supervised release will commence within _ _ __ _ (e.g., 30 or 60 days) after release from
             imprisonment. The court will set the payment plan based on an assessment of the defendant' s ability to pay at that time ; or

 F     D Special instructions regarding the payment of criminal monetary penalties:




 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
 the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons ' Inmate
 Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 D     Joint and Several

       Case Number
       Defendant and Co-Defendant Names                                                      Joint and Several            Corresponding Payee,
       {including defendant number)                            Total Amount                       Amount                      if appropriate




 D     The defendant shall pay the cost of prosecution .

 D     The defendant shall pay the following court cost(s):

 D     The defendant shall forfeit the defendant's interest in the following property to the United States:




 Payments shall be applied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest, (4) AV AA assessment,
 (5) fine principal, (6) fine interest, (7) community restitution , (8) JVTA assessment, (9) penalties, and ( I 0) costs, including cost of
 prosecution and court costs.
